Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Claim 15 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 03.18.2022.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 1-14 and 16-20) in the reply filed 03.18.2022 is acknowledged.
Oath/Declaration

4.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.




Priority / Filing Date

5.	Applicant's claim for priority of US Application filed 07.05.2019 is acknowledged. The Examiner takes the US Application date of 07.05.2019 into consideration.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 





Exemplary independent claims 1 and 16 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving a selection of a crew with one or more members for transmitting collected data to the server over the wireless communication infrastructure; 

Limitation 2: receiving the identifier of one or more members of the crew; 

Limitation 3: verifying the identifier of one or more members of the crew matches a previous stored identifier;

Limitation 4: matching the previous stored identifier, receiving one or more of time entries and expense entries, for one or more members of the crew, the time entries including a date, hours worked, and a category of time;

Limitation 5: applying business rules to the at least one or more of time entries and expense entries;

Limitation 6: storing one or more of time entries and expense entries; 

Limitation 7: transmitting the crew specific information.
The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: method for time and expense management.

The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receiving the identifier of one or more members of the crew;  verifying the identifier of one or more members of the crew matches a previous stored identifier; matching the previous stored identifier, receiving one or more of time entries and expense entries, for one or more members of the crew, the time entries including a date, hours worked, and a category of time; applying business rules to the at least one or more of time entries and expense entries; storing one or more of time entries and expense entries; transmitting the crew specific information”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receiving, matching, applying, storing, transmitting). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of “a computer-implemented method for time and expense management comprising: operating on a server, a time and expense management interface for obtaining crew specific information for a plurality of crews maintaining a utility distribution system”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. settlement apparatus)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of computer-implemented method for time and expense management comprising: operating on a server, a time and expense management interface for obtaining crew specific information for a plurality of crews maintaining a utility distribution system to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 2-14 and 17-20 define the same abstract idea noted above for claim 1, and similarly claim 16.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687














GA/Primary Examiner, Art Unit 3627